                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

JAMES MCALPHIN,                                                                 PLAINTIFF
ADC #88328

v.                           CASE NO. 4:19-CV-00863 BSM

SCOTT TAYLOR and
KEITH WADDLE                                                                 DEFENDANTS

                                           ORDER

       After de novo review of the record, United States Magistrate Judge Joe J. Volpe’s

partial recommended disposition [Doc. No. 7] is adopted. James McAlphin’s claims that

Scott Taylor placed him in a cell near Deverick Scott are dismissed without prejudice.

McAlphin is required to pay the $400 filing fee if he wants to proceed with his claims against

Keith Waddle or his claims relating to the disciplinary hearing, punishment, or retaliation.

Pursuant to 28 U.S.C. section 1915(a)(3), it is certified that an in forma pauperis appeal from

this order would not be taken in good faith.

       IT IS SO ORDERED this 18th day of February 2020.


                                                    ________________________________
                                                    UNITED STATES DISTRICT JUDGE
